                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-52341-SLJ
Debbie Alice Thompson                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-5                  User: mtartagli                    Page 1 of 1                          Date Rcvd: Nov 02, 2018
                                      Form ID: NDC                       Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 04, 2018.
smg           ++CALIFORNIA STATE BOARD OF EQUALIZATION,    ACCOUNT REFERENCE GROUP MIC 29,   P O BOX 942879,
                 SACRAMENTO CA 94279-0029
               (address filed with court: State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,    P.O. Box 942879,   Sacramento, CA 94279)
reqntc         +U.S. Bank NA, successor trustee to Bank of America,    c/o Nancy Lee, Esq,
                 McCarthy & Holthus, LLP,   411 Ivy Street,    San Diego, CA 92101-2108
14871317       +J P Morgan Chase Bank NA,   P. 0. Box 24696,    Columbus, OH 43224-0696
14871319       +Washington Mutual Bank, FA,   2273 N. Green Valley Parkway suite 14,    Henderson, NV 89014-5025

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: etrans1@comcast.net Nov 03 2018 02:20:41      Debbie Alice Thompson,
                 18285 Constitution Ave.,   Monte Sereno, CA 95030-3106
smg             EDI: EDD.COM Nov 03 2018 06:08:00     CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,   P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Nov 03 2018 06:08:00     CA Franchise Tax Board,    Attn: Special Procedures,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Nov 03 2018 06:08:00     State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,    P.O. Box 942879,   Sacramento, CA 94279
smg             EDI: IRS.COM Nov 03 2018 06:08:00     IRS,    P.O. Box 7346,   Philadelphia, PA 19101-7346
14871316        E-mail/Text: jennifer.chacon@spservicing.com Nov 03 2018 02:21:59
                 Select Portfolio Servicing, Inc.,   P.O. Box 65250,    Salt Lake City, UT 84165-0250
14871318        EDI: USBANKARS.COM Nov 03 2018 06:08:00     US Bank.N.A,
                 Global Securities and Trusdt Services-Wa,    60 Livingston Avenue EP-MN-WS3D,
                 St. Paul, MN 55107
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14873603*         Internal Revenue Service,   P O Box 7346,   Philadelphia, PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 04, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 2, 2018 at the address(es) listed below:
              Fred Hjelmeset    fhtrustee@gmail.com, CA90@ecfcbis.com
              Nancy Lee    on behalf of Requestor   U.S. Bank NA, successor trustee to Bank of America, NA,
               successor in interest to LaSalle Bank NA, as trustee, on behalf of the holders of the WaMu
               Mortgage Pass-Through Certificates, Series 2006-AR9 bknotice@mccarthyholthus.com,
               nlee@ecf.courtdrive.com
              Office of the U.S. Trustee / SJ   USTPRegion17.SJ.ECF@usdoj.gov
                                                                                            TOTAL: 3




         Case: 18-52341            Doc# 16        Filed: 11/04/18          Entered: 11/04/18 20:24:54                Page 1 of 2
Form NDC

                                  UNITED STATES BANKRUPTCY COURT
                                       Northern District of California

In      Debbie Alice Thompson                            Case No.: 18−52341 SLJ 7
Re:
           Debtor(s)                            Chapter: 7




                                    ORDER AND NOTICE OF DISMISSAL
                                       FOR FAILURE TO COMPLY




   Notice is hereby given that the debtor(s) failed to comply with this court's Order to File Required Documents and
Notice of Automatic Dismissal. , filed on 10/17/2018 . Therefore, it is ordered that this case be dismissed.




Dated: 11/2/18                                   By the Court:

                                                 Stephen L. Johnson
                                                 United States Bankruptcy Judge




      Case: 18-52341      Doc# 16       Filed: 11/04/18      Entered: 11/04/18 20:24:54           Page 2 of 2
